DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2017/0070876A1) in view of Byun et al. (US 2020/0196296 A1).

Claim 1. Fujishiro et al. disclose a method (FIG. 9-13), comprising: 
transmitting, from a user equipment (UE) (read as the UE 100#1 transmits the D2D interest indication to the eNB 200#1 forming the cell #1 [0111]), a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication (read as the UE 100#1 transmits the D2D interest indication to the eNB 200#1 forming the cell #1 [0111]); 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB); transmitting (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2 [0112]), from the UE, a measurement result to the first eNB (read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213].  The type of measurement is not explicitly defined, so informing the eNB of D2D capabilities is being interpreted as such.); and 
receiving, at the UE, sidelink configuration information from the first eNB (FIG. 9 and 12, step S12), wherein the sidelink configuration information indicates sidelink resources managed by the SeNB (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2…The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]), and 
the sidelink configuration information indicates whether the first eNB or the SeNB provides scheduling for the sidelink communication (read as The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]) that uses the sidelink resources (read as …the D2D proximity service may be provided at a plurality of frequencies. In such a case, the eNB 200 may select the frequency at which the D2D proximity service should be provided out of a plurality of frequencies, in response to reception of the D2D interest indication. For example, the eNB 200 may select a frequency at which the D2D proximity service should be provided, in accordance with a congestion situation of each frequency and an interference situation of each frequency. Alternatively, the eNB 200 may select a frequency at which the D2D proximity service should be provided in accordance with a combination of UEs 100 that receive the D2D proximity service when the D2D proximity service is performed in unicast. As a result, it is possible to perform scheduling in accordance with a combination of UEs 100 that receive the D2D proximity service. [0129]).
Fujishiro et al. do not explicitly disclose using sidelink communication.
However, in the related field of endeavor Byun et al. disclose: D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]. The idea, of using D2D for V2X sidelink communication, is clearly disclosed by Byun et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fujishiro et al. with the teaching of Byun et al. in order to allocate resources for V2X communication by a base station (BS) (i.e., eNB) and a device supporting the same (Byun et al. [0002]).

Claim 2. The method of claim 1, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the sidelink communication is a V2X sidelink communication (Byun et al.: read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]).

Claim 3. The method of claim 2, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the UE operates in a dual connectivity (DC) mode with both the first eNB and the SeNB (Fujishiro et al.: read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 4. The method of claim 1, the combination of Fujishiro et al. and Byun et al. teaches,
further comprising: transmitting, in the first message from the UE, a capability indicator to the first eNB (Fujishiro et al.: read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213]), wherein the capability indicator indicates that the UE supports V2X sidelink communications (Byun et al.: read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]) via Dual Connectivity configuration (Fujishiro et al.: read as read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 5. The method of claim 1, the combination of Fujishiro et al. and Byun et al. teaches,
further comprising: 
performing the sidelink communication using the sidelink resources (Fujishiro et al.: read as The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]. UE is provided with D2D service.).

Claim 7. The method of claim 1, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the sidelink configuration information indicates whether the first eNB or the SeNB provides synchronization for the sidelink communication (Fujishiro et al.: read as The eNB 200 that is a D2D synchronization source transmits a broadcast signal including D2D resource information indicating radio resources (resource pool) available for the D2D proximity service [0058]).

Claim 8. Fujishiro et al. disclose a user equipment (UE) (read as The UE 100 corresponds to a user terminal. The UE 100 is a mobile communication device [0034]. FIG. 2), comprising: 
at least one hardware processor (read as processor 160 [0038] FIG. 2 item 160); and 
a non-transitory computer-readable storage medium (read as a memory 150 [0038]) coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor (read as The memory 150 stores a program to be executed by the processor 160 and information to be used for processing by the processor 160 [0041]), wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: 
transmitting, from the UE, a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication (read as the UE 100#1 transmits the D2D interest indication to the eNB 200#1 forming the cell #1 [0111]); 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB); transmitting, from the UE (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2…The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]), a measurement result to the first eNB (read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213].  The type of measurement is not explicitly defined, so informing the eNB of D2D capabilities is being interpreted as such.); and 
receiving, at the UE, sidelink configuration information from the first eNB, wherein the sidelink configuration information indicates sidelink resources managed by the secondary SeNB (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2…The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]), and 
the sidelink configuration information indicates whether the first eNB or the SeNB provides scheduling for the sidelink communication (read as The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]) that uses the sidelink resources (read as …the D2D proximity service may be provided at a plurality of frequencies. In such a case, the eNB 200 may select the frequency at which the D2D proximity service should be provided out of a plurality of frequencies, in response to reception of the D2D interest indication. For example, the eNB 200 may select a frequency at which the D2D proximity service should be provided, in accordance with a congestion situation of each frequency and an interference situation of each frequency. Alternatively, the eNB 200 may select a frequency at which the D2D proximity service should be provided in accordance with a combination of UEs 100 that receive the D2D proximity service when the D2D proximity service is performed in unicast. As a result, it is possible to perform scheduling in accordance with a combination of UEs 100 that receive the D2D proximity service. [0129]).
Fujishiro et al. do not explicitly disclose using sidelink communication.
However, in the related field of endeavor Byun et al. disclose: D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]. The idea, of using D2D for V2X sidelink communication, is clearly disclosed by Byun et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fujishiro et al. with the teaching of Byun et al. in order to allocate resources for V2X communication by a base station (BS) (i.e., eNB) and a device supporting the same (Byun et al. [0002]).

Claim 9. The UE of claim 8, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the sidelink communication is a V2X sidelink communication (Byun et al.: read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]).

Claim 10. The UE of claim 9, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the UE operates in a dual connectivity (DC) mode with both the first eNB and the SeNB (Fujishiro et al.: read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 11. The UE of claim 8, the combination of Fujishiro et al. and Byun et al. teaches,
the operations further comprising: 
transmitting, in the first message from the UE, a capability indicator to the first eNB (Fujishiro et al.: read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213]), wherein the capability indicator indicates that the UE supports V2X sidelink (Byun et al. : read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]) communications via Dual Connectivity configuration (Fujishiro et al.: read as read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 12. The UE of claim 8, the combination of Fujishiro et al. and Byun et al. teaches,
the operations further comprising: performing the sidelink communication using the sidelink resources (Fujishiro et al.: read as The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]. UE is provided with D2D service.).

Claim 14. The UE of claim 8, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the sidelink configuration information indicates whether the first eNB or the SeNB provides synchronization for the sidelink communication (Fujishiro et al.: read as The eNB 200 that is a D2D synchronization source transmits a broadcast signal including D2D resource information indicating radio resources (resource pool) available for the D2D proximity service [0058]).

Claim 15. A non-transitory computer-readable medium storing instructions (read as a memory 150 [0038]) which, when executed (read as The memory 150 stores a program to be executed by the processor 160 and information to be used for processing by the processor 160 [0041]), cause a computing device to perform operations comprising; comprising: 
transmitting, from a user equipment (UE), a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication (read as the UE 100#1 transmits the D2D interest indication to the eNB 200#1 forming the cell #1 [0111]); 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB) (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2 [0112]); 
transmitting, from the UE, a measurement result to the first eNB (read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213].  The type of measurement is not explicitly defined, so informing the eNB of D2D capabilities is being interpreted as such.); and 
receiving, at the UE, sidelink configuration information from the first eNB (FIG. 9 and 12, step S12), 
wherein the sidelink configuration information indicates sidelink resources managed by the secondary SeNB (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2…The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]), and the sidelink configuration information indicates whether the first eNB or the SeNB provides scheduling for the sidelink communication (read as the eNB 200#1 that receives the D2D interest indication preferably transmits, to the UE 100#1, a message (transition instruction) for instructing a transition from the frequency f1 to the frequency f2…The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]) that uses the sidelink resources (read as …the D2D proximity service may be provided at a plurality of frequencies. In such a case, the eNB 200 may select the frequency at which the D2D proximity service should be provided out of a plurality of frequencies, in response to reception of the D2D interest indication. For example, the eNB 200 may select a frequency at which the D2D proximity service should be provided, in accordance with a congestion situation of each frequency and an interference situation of each frequency. Alternatively, the eNB 200 may select a frequency at which the D2D proximity service should be provided in accordance with a combination of UEs 100 that receive the D2D proximity service when the D2D proximity service is performed in unicast. As a result, it is possible to perform scheduling in accordance with a combination of UEs 100 that receive the D2D proximity service. [0129]).
Fujishiro et al. do not explicitly disclose using sidelink communication.
However, in the related field of endeavor Byun et al. disclose: D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]. The idea, of using D2D for V2X sidelink communication, is clearly disclosed by Byun et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Fujishiro et al. with the teaching of Byun et al. in order to allocate resources for V2X communication by a base station (BS) (i.e., eNB) and a device supporting the same (Byun et al. [0002]).

Clam 16. The non-transitory computer-readable medium of claim 15, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the sidelink communication is a V2X sidelink communication (Byun et al.: read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108]).

Claim 17. The non-transitory computer-readable medium of claim 16, the combination of Fujishiro et al. and Byun et al. teaches,
wherein the UE operates in a dual connectivity (DC) mode with both the first eNB and the SeNB (Fujishiro et al.: read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 18. The non-transitory computer-readable medium of claim 15, the combination of Fujishiro et al. and Byun et al. teaches,
the operations further comprising: transmitting, in the first message from the UE, a capability indicator to the first eNB (Fujishiro et al.: read as The UE should have the capability to inform the eNB when the UE enables/disables its discovery functionality [0213]), wherein the capability indicator indicates that the UE supports V2X sidelink communications (Byun et al. : read as D2D communication, D2D direct communication, V2X communication, sidelink communication, sidelink V2V communication, ProSe direct communication, and the like, may be used as having the same concept [0108])  via Dual Connectivity configuration (Fujishiro et al.: read as read as If UE 2 is assumed as dual connectivity (DC)-capable UE and configured with f1 for RRC connection and with f2 for secondary resource [0142]).

Claim 19. The non-transitory computer-readable medium of claim 15, the combination of Fujishiro et al. and Byun et al. teaches,
the operations further comprising: 
performing the sidelink communication using the sidelink resources (Fujishiro et al.: read as The UE 100#1 that receives the transition instruction preferably performs transition (handover or cell reselection) to the frequency f2 in which the D2D proximity service is provided) [0112]. UE is provided with D2D service.).

Claims 6, 13 and 20 (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646